DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed February 16, 2022 amending claim 1 and canceling claims 7 and 15 has been entered.  Claims 2, 3, 5, 6, 10, 11, 13, 14, 17-23, 25-27, 29-31, 35-40, 42, 44-49, 51-53, 55, 56 and 60-71 are canceled.  Claims 1, 4, 8, 9, 12, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are currently pending and presented for examination.

Response to Arguments
	Applicant’s arguments and declaration under 37 CFR 1.132 filed on February 16, 2022 have been fully considered.  Paragraphs 13 and 14 of the declaration are found persuasive because the declarant affirms that the strong synergistic in vitro data was indeed unexpected and significant enough to lead to human clinical trials that are currently underway.  Thus, upon further consideration, the previous rejection under 35 USC 103 is hereby withdrawn.  Accordingly, after the Examiner’s amendment detailed below, claims 1, 4, 8, 9, 12, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 of the instant application are allowable for the reasons as detailed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pooja Varshneya on March 4, 2022.
The application has been amended as follows: 
(1). Claim 28 line 1 INSERT “previously” after “(a)”
(2). Claim 28 line 2 INSERT “previously” after “(b)”
(3). Claim 28 line 3 INSERT “previously” after “(e)”
(4). Claim 28 line 4 INSERT “previously” after “(f)”
(5). Claim 28 line 5 INSERT “previously” after “(g)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 8, 9, 12, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 of the instant application claim a method of treating endometrial cancer comprising the administration of a combined synergistic amount of pterostilbene or a pharmaceutically acceptable salt thereof and megestrol acetate or a pharmaceutically acceptable salt thereof, wherein no other active agent that is used to kill or inhibit the proliferation of cancer cells is administered to the subject.

Lowe et al. teaches that pterostilbene reduces proliferation of uterine cancer cell lines including endometrial adenocarcinoma cell lines HEC1A and ECC1 and its antiproliferative effect approaches that of cisplatin (results).  Lowe et al. teaches that pterostilbene is a resveratrol analog with improved bioavailability, and reduces proliferation and migration in ovarian and uterine cancer cells and thus is an attractive non-toxic alternative for potential adjuvant chemotherapy in ovarian and uterine cancer (conclusions).
Labrie teaches the treatment or prevention of breast and endometrial cancer comprising the administration of a low dose of a progestin or other steroid derivative having androgenic activity and low masculinizing activity (abstract).  Labrie teaches that suitable androgenic compounds include megestrol acetate (column 19 lines 23-30).  Labrie specifically claims a method for treating breast or endometrial cancer comprising the administration of megestrol acetate (claims 27 and 28).
However, neither Lowe et al. nor Labrie teach or suggest combining pterostilbene with megestrol for the treatment of endometrial cancer.
Moreover, in the instant specification starting on page 63 and Figures 1-5c, Applicant presents data demonstrating that the claimed combination is synergistic in significantly reducing proliferation of several endometrial cancer cells.  Applicant presents further data demonstrating that the combination significantly downregulates several markers for cell cycle proliferation and cell survival, as well as increases in vitro data demonstrating strong synergism between pterostilbene and megestrol is indeed unexpected in view of the prior art (see paragraph 13 of declaration).  The declarant further affirms that this in vitro data is significant enough to predict a clear practical advantage and as a result of this data, a human clinical trial is currently underway (see paragraph 14 of declaration).
Therefore, the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 2, 3, 5, 6, 10, 11, 13, 14, 17-23, 25-27, 29-31, 35-40, 42, 44-49, 51-53, 55, 56 and 60-71 are canceled.  Claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM